Citation Nr: 1142679	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-02 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1948 to July 1952 and from March 1956 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part, denied service connection for peripheral neuropathy of the left and right upper extremities.

The Veteran recently submitted additional evidence in support of his claim, after the most recent supplemental statement of the case (SSOC) in March 2011.  Any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant.  See 38 C.F.R. § 20.1304(c) (2011).  In this case, however, the Board is granting the full benefits sought on appeal.  Therefore, there is no prejudice to the Veteran in proceeding with a decision at this time.


FINDINGS OF FACT

1.  Sensorimotor neuropathy of the left upper extremity is etiologically related to service-connected diabetes mellitus.

2.  Sensorimotor neuropathy of the right upper extremity is etiologically related to service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Sensorimotor neuropathy of the left upper extremity is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Sensorimotor neuropathy of the right upper extremity is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including peripheral neuropathy, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the applicable legal criteria cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Prior to receipt of the Veteran's January 2007 claim, and effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995), regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.

In this regard, the recent amendment to 38 C.F.R. § 3.310 provides, in pertinent part, that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2011).

C.  Evidence

Service treatment records are negative for any diagnoses of neuropathy.  The Veteran underwent numerous examinations during his periods of service.  No relevant abnormalities were noted.  The Veteran was seen in October 1972 for complaints of numbness and tingling of the left arm which had lasted for 2 weeks.  The treating physician noted a possible cardiac arrhythmia, but could not otherwise determine the etiology of the Veteran's symptoms.  No relevant abnormalities or complaints were noted on the Veteran's January 1973 retirement examination.

The Veteran was afforded a VA examination in July 2002 for unrelated benefit claims.  He demonstrated good filament sensation and finger-to-thumb dexterity of both hands.

Private records dated July 2003 show a diagnosis of peripheral neuropathy, possibly due to carpel tunnel syndrome or diabetes mellitus.

The Veteran submitted additional private records and a letter from his physician dated December 2006.  The records noted the Veteran's history as a long-term insulin-dependent diabetic.  He reported increasing paresthesias of the feet and hands, and had reduced dexterity in both hands.  Nerve conduction studies revealed findings consistent with a severe sensorimotor neuropathy with both axonal and demyelinative features.  The treating physician indicated that these changes were consistent with a diabetic etiology.

The Veteran was afforded a VA examination in January 2007.  He reported being diagnosed with diabetes in 1991.  He reported numbness, tingling, burning, and pain in both hands for the past 2 to 3 years.  Symptoms were constant but worse at night.  On examination, the Veteran's deep tendon reflexes were intact in the upper extremities, and strength was 5/5 bilaterally.  Sensation to monofilament, vibration, light touch, and sharp-dull distinctions were intact.  The examiner stated that the December 2006 private records were reviewed by an electrophysiologist, who concluded that the study was not complete enough to support the level of disability claimed.  Rather, the findings were consistent with bilateral carpel tunnel syndrome, which was not secondary to or exacerbated by diabetes mellitus.

VA treatment records include an electromyography study from July 2008.  The findings were consistent with severe sensory motor demyelinating and axonal degeneration.  The treating physician further stated that it looked like primarily demyelinating type peripheral neuropathy involving the lower extremities much more than the upper extremities, and that the condition was possible due to a history of diabetes and agent orange exposure.  There was also mild cervical left radiculopathy, and possible superimposed moderate bilateral carpel tunnel syndrome, worse on the right than the left.  The Board notes that these comments were made by the same electrophysiologist who commented on the December 2006 records as part of the Veteran's January 2007 VA examination.  

Private treatment records dated March 2010 include an additional electromyography study.  The findings were consistent with a generalized process of polyneuropathy.  There was no definite evidence of radiculopathy or entrapment mononeuropathy. 

The Board notes that service connection has been established for diabetes mellitus, effective from July 2001; service connection has also been established for peripheral neuropathy of the right and left lower extremities, effective from November 2006.  See August 2002 and April 2007 rating decisions. 

D.  Analysis

Based on the evidence of record, the Board finds that service connection for sensorimotor neuropathy of the bilateral upper extremities is warranted.

According to the U.S. Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In this case, there are differing opinions as to the exact diagnosis of the Veteran's condition.  The Veteran's private physician indicated in December 2006 that the Veteran had severe sensorimotor neuropathy based on the findings of a nerve conduction study.  The January 2007 VA examination report, on the other hand, stated that the findings were consistent with bilateral carpel tunnel syndrome.  However, the same electrophysiologist who made that determination also indicated in July 2008 that the Veteran did indeed have a demyelinating type peripheral neuropathy, with superimposed carpel tunnel syndrome.  Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a diagnosed neuropathy condition of the upper extremities.

The Veteran's private physician went on to state that the axonal and demyelinative features changes revealed in the nerve conduction study were consistent with a diabetic etiology.  VA records from July 2008 also confirm a demyelinating type of neuropathy.  These findings are collectively based on objective nerve conduction testing, and there is no other competent medical opinion in the record to refute the conclusion that neuropathy is not related to diabetes.  

In evaluating the Veteran's claims, the Board must also assess the competency and credibility of statements made by the Veteran in support of his claim.  
In this case, the competent medical evidence of record is sufficient to establish a currently diagnosed condition and its etiology to a service-connected disability.  To the extent that those findings are based on the Veteran's reports of symptoms he has experienced, the Board notes that the Veteran is competent to report that he experiences certain symptoms such as limited dexterity and lost sensation.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran to be credible in his reports of the symptoms he experiences.  Therefore, service connection for sensorimotor neuropathy of the bilateral upper extremities is warranted.


ORDER

Service connection for sensorimotor neuropathy of the left upper extremity is granted.

Service connection for sensorimotor neuropathy of the right upper extremity is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


